Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (US 8,611,323) and further in view of Breka et al (U.S. 20060259198).

1. 	As per claim 2 Berger-Breka disclosed a computer-implemented event assignment method, comprising: mapping a network comprising a plurality of islands that are capable of dynamically changing by splitting and/or merging of one or more islands, wherein the plurality of islands comprises a plurality of individual components; and, wherein the one or more local events occurring at the individual component level are associated with one or more island events occurring at an island level (col. 28, lines 39-55), and process the observation based on an assumption that one of said plurality of latent variables had caused the selected island event to occur (col. 102, lines 3-8).  

However, Berger did not disclose in detail predicting and/or detecting and localizing one or more local events at an individual component level as well as at an island level using a disaggregation model, wherein the disaggregation model is a machine learning latent variable model, wherein the machine learning latent variable model comprises a plurality of latent variables corresponding to the one or more local events at each of said individual components and wherein the machine learning latent variable model is configured to receive an observation of a selected island event occurring on a corresponding selected island.

In the same field of endeavor Breka disclosed, as illustrated in FIG. 2, in accordance with at least one embodiment of the invention, the intelligent system 200 may use a non-linear model 210 to predict maintenance schedules from processing measurements as illustrated in FIG. 2. The non-linear model 210 may be implemented, for example, as a neural network in a reinforcement learning setting. Regardless of its implementation, the non-linear model 210 may be implemented to receive inputs 220 including a reward value, time(s) of the last equipment maintenance/failure, and a combination of various processing measurements. The non-linear model 210 may also be configured to produce outputs 230 including suggested maintenance schedules for semiconductor processing equipment, e.g., a semiconductor fabrication chamber. Thus, the non-linear model 210 may predict a time for a next failure to occur and/or when next maintenance will be required for the equipment (Paragraph.0031).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated as illustrated in FIG. 2, in accordance with at least one embodiment of the invention, the intelligent system 200 may use a non-linear model 210 to predict maintenance schedules from processing measurements as illustrated in FIG. 2. The non-linear model 210 may be implemented, for example, as a neural network in a reinforcement learning setting. Regardless of its implementation, the non-linear model 210 may be implemented to receive inputs 220 including a reward value, time(s) of the last equipment maintenance/failure, and a combination of various processing measurements. The non-linear model 210 may also be configured to produce outputs 230 including suggested maintenance schedules for semiconductor processing equipment, e.g., a semiconductor fabrication chamber. Thus, the non-linear model 210 may predict a time for a next failure to occur and/or when next maintenance will be required for the equipment as taught by Breka in the method and system of Berger to increase proficiency and reduce latency.


2. 	As per claim 3 Berger-Breka disclosed wherein the selected island event is caused by one of said individual components that is in or associated with the corresponding selected island (Berger, col. 4, lines 58-63).  

3. 	As per claim 4 Berger-Breka disclosed wherein the machine learning latent variable model comprises a prior probability of each individual component causing each of the one or more local events (Breka, Paragraph.0031).  

4. 	As per claim 5 Berger-Breka disclosed wherein the machine learning latent variable model is configured to perform exact posterior inference, based on the prior probabilities, to assign the one or more local events to the individual components (Breka, Paragraph. 0031).  

5. 	As per claim 6 Berger-Breka disclosed wherein the assignment of the one or more local events to the individual components comprises determining a probability estimate of each local event occurring at each of said corresponding component (Breka, Paragraph.0031).  

6. 	As per claim 7 Berger-Breka disclosed wherein the machine learning latent variable model is configured to use the probability estimates to update the preceding or prior probabilities iteratively until convergence (Breka, Paragraph. 0017).  

7. 	As per claim 8 Berger-Breka disclosed wherein the prior probability comprises an initially known, actual or estimated probability based on previous event data (Breka, Paragraph. 0017).  

8. 	As per claim 9 Berger-Breka disclosed wherein the preceding or prior probabilities are updated iteratively using an Expectation Maximization (EM) algorithm (Breka, Paragraph. 0018).  

9. 	As per claim 10 Berger-Breka disclosed further comprising: performing predictive maintenance at the individual component level based on the one or more detected local events (Breka, Paragraph. 0031).  

10. 	As per claim 11 Berger-Breka disclosed wherein the plurality of individual components comprises a plurality of nodes and branches (Berger, col. 28, lines 39-55).  

11.	 As per claim 12 Berger-Breka disclosed wherein the network comprises an electrical distribution network (Breka, Paragraph. 0040).  

12. 	As per claim 13 Berger-Breka disclosed wherein the electrical distribution network comprises a plurality of distribution feeders (Breka, Paragraph. 0040).  

13. 	As per claim 14 Berger-Breka disclosed wherein the plurality of nodes and branches are associated with the plurality of distribution feeders, and the connected nodes and branches within each feeder (Berger, col. 28, lines 39-55).  

14. 	As per claim 15 Berger-Breka disclosed wherein the one or more events comprises opening or closing of one or more breaker switches within the electrical distribution network, wherein the one or more breaker switches are associated with one or more of the nodes and/or branches (Breka, Paragraph. 0040).  

15. 	As per claim 16 Berger-Breka disclosed wherein the plurality of individual components in the network are arranged in a geometric configuration selected from the group consisting of a one-dimensional configuration, a two-dimensional configuration, and an irregular configuration (Breka, Paragraph. 0040).  

16. 	As per claim 17 Berger-Breka disclosed wherein the plurality of individual components in the network are arranged in a two-dimensional configuration, and wherein the two-dimensional configuration is a rectangular configuration, a radial configuration, or a spoke-and-hub configuration (Breka, Paragraph. 0040).  

17. 	As per claim 18 Berger-Breka disclosed wherein the one or more local events comprise non-technical loss associated with one or more of the plurality of individual components (Berger, Paragraph. 0031).  

18. 	As per claim 19 Berger-Breka disclosed wherein mapping the network comprises identifying unexpected voltage levels in individual components of the network (Breka, Paragraph.0040).  

19. 	As per claim 20 Berger-Breka disclosed wherein the dynamic changing of the islands comprises joining and/or splitting two or more of the plurality of nodes and branches (Berger, col. 28, lines 39-55).  

20. 	As per claim 21 Berger-Breka disclosed wherein the dynamic changing of the islands comprises splitting and/or merging of subsets of the individual components (Berger, col. 43, lines 42-50).


Conclusion

21.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

22.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443